Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 11, 14, and 15 are currently amended.
Claim 2 and 4 are canceled.
Claims 5, 6, and 13 are previously presented.
Claims 3, 7, 8-10, 12, and 16-18 are original. 
Claims 1, 3, and 5-18 are pending in current application.
Allowable Subject Matter
Claims 1, 3, and 5-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Jones (U.S. Publication No. 20150346724) discloses a drive-by-wire system for an autonomous vehicle, comprising: an auto-steering apparatus; an auto-braking apparatus with an electric actuator; an auto-acceleration apparatus; at least one sensor; at least one programmable logic controller; at least one processor; and at least one memory unit communicatively coupled with the at least one programmable logic controller and the at least one processor having instructions stored thereon, when executed cause at least one programmable logic controller or the at least one processor to: actuate, through one of the at least one programmable logic controller at least one of the auto-steering apparatus, the auto-braking apparatus or the auto-acceleration apparatus, wherein the actuation causing at least one of: change a position of the autonomous 
None of the prior art of record, either individually or in combination, teaches or suggests: A drive-By-Wire system for an autonomous vehicle, comprising: an auto-steering apparatus comprises a connecting rod with a first spur gear operatively coupled through a second spur gear to an Electric Power Steering (EPS) motor, wherein the connecting rod with the spur gear is coupled to a steering shaft using a pair of universal joints an auto-braking apparatus with an electric actuator; an auto-acceleration apparatus; at least one sensor; at least one programmable logic controller; at least one processor; and at least one memory unit communicatively coupled with the at least one programmable logic controller and the at least 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664